                            Case 19-22223-SMG                     Doc 65         Filed 03/16/20              Page 1 of 2

CGFD43 (4/23/19)




ORDERED in the Southern District of Florida on March 16, 2020




                                                                                                  Scott M Grossman
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 19−22223−SMG
                                                                                                                 Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Michael J. Guiliano                                                           Sharon M. Guiliano
aka Michael Guiliano                                                          5875 NW 72nd Court
5875 NW 72nd Court                                                            Pompano Beach, FL 33067
Pompano Beach, FL 33067
                                                                              SSN: xxx−xx−2504
SSN: xxx−xx−1873




         ORDER DENYING CONFIRMATION AND DISMISSING CHAPTER 13 CASE

        This case came before the court for confirmation of a proposed chapter 13 plan. Based on the record,
it is

ORDERED as follows:

        1. Confirmation of the proposed chapter 13 plan is denied.

        2. This case is dismissed.




                                                                    Page 1 of 2
                        Case 19-22223-SMG                Doc 65        Filed 03/16/20   Page 2 of 2



      3. All pending motions are denied as moot.

      4. The trustee shall file a final report prior to the administrative closing of the case.

      5. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, Federal Building, 299
         E Broward Blvd, Room 112, Ft Lauderdale FL 33301, $0.00 for the balance of the filing fee as
         required by Local Rule 1017−2(E). Any funds remaining with the trustee shall be applied to this
         balance and the trustee must dispose of any funds in accordance with the Bankruptcy Code,
         and Local Rule 1017−2(F), unless otherwise ordered by the court. The court will not entertain
         a motion for reconsideration of this order unless all unpaid fees are paid at the time the motion
         is filed.

      6. A motion to rehear, reconsider, or reinstate a dismissed case must be filed in accordance with
         the requirements of Local Rule 9013−1(E).

      7. In accordance with Local Rule 1002−1(B), the clerk of court is directed to refuse to accept for
         filing any future voluntary petitions submitted by this debtor if the refiling violates a prior order
         of the court or if the petition is accompanied by an Application to Pay Filing Fee in Installments
         and filing fees remain due from any previous case filed by the debtor.


The clerk shall serve a copy of this order on all parties of record.




                                                               ###

                                                           Page 2 of 2
